          Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK




EASY SPIRIT, LLC,
                       Plaintiff,


v.                                                    Case No. 1:19-cv-03299-WHP


SKECHERS U.S.A., INC. and
SKECHERS U.S.A., INC. II,
                       Defendants.




                           DECLARATION OF JESSICA BARUCH

         Pursuant to Rules 803(6) and 902(11) of the Federal Rules of Evidence and subject to the

penalties for perjury under 28 U.S.C. § 1746, I, Jessica Baruch, hereby certify, to the best of my

knowledge, information, and belief, the following:

         1.     My name is Jessica Baruch. I am of legal age and under no legal disability. If

called as a witness in this matter, I could and would testify under oath to the facts set forth

below.

         2.     I am currently Senior Director of Merchandising and Product Development at

Skechers U.S.A., Inc. I am qualified as a result of my position with Skechers to speak to

Skechers’ current and past development and design practices, current and past records and

materials, and record keeping practices.
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 2 of 10




       3.      I understand that documents, including emails and attachments, were produced in

this case from Skechers’ email system. Skechers, through its employees, regularly and routinely

creates emails and other records as part of Skechers’ regularly conducted business. These emails

and other records are made at or near the occurrence of the relevant matters discussed therein, or

based on information transmitted by someone with knowledge. Skechers employs an email

system that regularly and routinely keeps copies of these records as part of Skechers’ business.

Skechers also employs file storage systems to regularly and routinely keep copies of records as

part of Skechers’ regularly conducted business. The records discussed below in paragraphs 10-

through 13 were so created and so kept.

       4.      In my role at Skechers, I am responsible for managing designers, product

managers and merchandisers to develop and market certain Skechers product lines. I currently

manage five product divisions for Skechers, including Modern Comfort, Modern Comfort

Sandals, Modern Comfort Boots, Cali, and Active. All of these divisions offer various styles of

women’s shoes. For these divisions, I am person that is ultimately responsible for the design and

introduction of new shoe styles in these divisions, for determining which styles are continued to

be offered in these divisions, and for setting wholesale pricing for shoes offered in these

divisions.

       5.      Skechers is an award-winning global brand with a focus on lifestyle and

performance footwear products.

       6.      I made the decision to offer a new open back shoe design in the Modern Comfort

division, which ultimately became the Skechers Commute Time shoe. I and my team met with

Savva Teteriatnikov, one of Skechers’ lead designers, in early 2017, and I specifically requested

that he design a new open back style using the Skechers D’Lite shoe style as the inspiration. The
         Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 3 of 10




Skechers D’Lite is a very popular shoe family for Skechers, with various individual styles

offered in different shoe divisions. For example, the Women’s Sport division offered an open

back D’Lites shoe that was very popular. A true and correct copy of an image of a Skechers

D’Lites shoe is depicted below, excerpted from of the “Skechers Spring 2008” catalog, excerpts

of which are attached as Exhibit AG (SKNY0096670-SKNY0096692) to the Welch Declaration

(“Welch Dec.”).




        7.    I wanted to provide a D’Lites shoe offering for the Modern Comfort division,

including using the signature D’Lite jewels, or “chicklets,” in the heel portion of the design in

order to tie it to the other D’Lites shoe offerings throughout Skechers, and help promote the new

shoe.

        8.    Melissa Hobbs was a Product Manager who reported to me from at least early

2017 to 2020. She was responsible for coming up with the Commute name for the new shoe

design, and I approved the adoption of that name.       When I approved the adoption of the

Commute name, I was not thinking of Easy Spirit’s Traveltime name, and did not approve the

Commute name based on anything to do with Easy Spirit.

        9.    The Skechers Commute launched in early February 2018.

        10.   The name of the shoe was changed from “Commute” to “Commute Time” after it

was launched. The changed was first made on Skechers website, on September 25, 2018.
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 4 of 10




Attached as Exhibit F (SKNY0045181-SKNY0045184) and Exhibit G (SKNY0043754) to the

Welch Dec. are true and correct copies of emails discussing that initial change. The box for the

shoe was changed on or around April 1, 2019.         Attached as Exhibit H (SKNY0048189-

SKNY0048190) to the Welch Dec. is a true and correct copy of emails reflecting the updated

packaging information for a Skechers Commute Time shoe. Those updated boxes bearing the

Skechers Commute Time mark did not ship until June 25, 2019.

       11.     The new name “Commute Time” was sent to legal for approval prior to the switch

from Commute. Attached as Exhibit U (SKNY0131127) to the Welch Dec. are true and correct

copies of an email regarding that request.

       12.     Attached as Exhibit S (SKNY-SP001-1 through SKNY-SP001-7) to the Welch

Dec. are two true and correct images of the Skechers shoe box used for all of the Skechers

Commute and many of the Skechers Commute Time shoes, as well as images of the Skechers

Commute Time shoe. As seen in the images depicted below, the Skechers Commute Time shoes

are sold in boxes that prominently feature the house brand, “Skechers,” and the SKECHERS

trademark. The box only shows “Skechers Commute Time” on the small UPC labels on the side

of the box.
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 5 of 10




       13.     Skechers offers a few, newer Skechers Commute Time Styles in a Skechers

Commute Time box. This box was not shipped until June 25, 2019. An image of this box lid

design is below. Attached as Exhibit I (SKNY0058893) to Welch Dec. is a true and correct

depiction of that box.
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 6 of 10




       14.    The box is the only place a customer will see the “Commute Time” name at the

Skechers retail store point of sale. At some concepts, the box is only seen after the shoe is

purchased.

       15.    When the Skechers Commute or Skechers Commute Time is offered for sale on

Skechers’ eCommerce website, skechers.com, the Skechers Commute and Skechers Commute

Time are sold under the heading banner reading SKECHERS.

       16.    It is my understanding that third-party retailers, such as DSW and Macy’s, do not

do any point-of-sale advertising for the Skechers Commute Time shoe beyond what is available

on their eCommerce pages, and do not even display the name “Commute Time” on the store

shelf. Relying on the Skechers name better positions the shoe as part of the Skechers family.

       17.    Many of Skechers’ wholesale customers also use the famous SKECHERS mark in

conjunction with the COMMUTE and COMMUTE TIME marks when offering the shoes for

sale via their own respective eCommerce websites, including Kohls.com, DSW.com, QVC.com,
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 7 of 10




Shoesensation.com, Amazon.com, Zappos.com, and Bealls.com. I am aware that some of our

third party retail customers have not updated their eCommerce cites to reflect the new Skechers

Commute Time name, and continue to use the Skechers Commute name.

       18.     Like most Skechers shoes, it was important to brand our new Modern Comfort

open back offering as a “Skechers” shoe. As depicted below, we prominently display the

“Skechers” house brand on the shoes themselves in various places, such as on the top front of the

upper, on the back of the heel, and in the foot bed. We also use the Skechers “S” design logo on

the bottom of the outsole. Depending on the specific style of Skechers Commute Time, we may

not include the Skechers house brand in all of the same places, but it appears at least one time, if

not two or three times, on every Skechers Commute Time shoe. We purposefully did not put the

Commute or Commute Time name on the shoe, as we wanted the shoe to be placed and

promoted as part of the Skechers family of footwear.

       19.     Attached as Exhibit S (SKNY-SP001-1 - SKNY-SP001-7) to the Welch Dec. are

true and correct photographs of a Skechers Commute Time box and Skechers Commute Time

shoe showing the placement of the SKECHERS mark and “S” design logo, excerpted below.

Certain Skechers Commute Time shoes, such as the Skechers Commute Time Rideshare, do not

bear the SKECHERS name on all of these locations.
Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 8 of 10
        Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 9 of 10




       20.     When promoting or offering the shoe to customers, we always refer to the shoe as

the “Skechers” Commute Time, not just the “Commute Time,” as it is very important that our

customers know it is a Skechers shoe.

       21.     We do not market or advertise the Skechers Commute Time shoe in any form or

fashion. We have done no point of sale advertising, television or print advertising, and no social

media promotion or advertising. The Skechers Commute Time is one of the smaller lines offered

in the Modern Comfort division, and is a relatively unimportant shoe for us, so it has not been

worth the advertising or marketing expense.

       22.     The Skechers Commute Time is offered for sale directly by Skechers, either

through its ecommerce website at www.skechers.com or in Skechers’ own retail stores. The

Skechers Commute Time is also sold through third-party retailers, both online and in their retail

stores, such as Amazon.com, Zappos.com, DSW, Macy’s, Kohl’s, Wal-Mart, and many others.

       23.     The average customer for Skechers Modern Comfort shoes, including the

Skechers Commute Time, is a sophisticated woman, aged 40 to 60, who is interested in stylish

yet comfortable footwear. In my experience designing and offering shoes for that market, and

meeting and discussing shoes with Skechers retail account customers (like DSW and other

national retailers), purchasers of Skechers Modern Comfort shoes are discerning and thoughtful

in making their purchase decisions. With a retail price point of $35.00 to $60.00, Skechers

Modern Comfort shoes are not inexpensive, and are not considered an impulse purchase by our

consumers.

       24.     To date, Skechers is aware of no instances of confusion between the two shoes by

any parties, including customers.
Case 1:19-cv-03299-WHP Document 54 Filed 08/20/20 Page 10 of 10
